Case 3:19-cv-01537-BEN-JLB Document 120 Filed 06/11/21 PageID.10711 Page 1 of 4



   1   ROB BONTA
       Attorney General of California
   2   MARK R. BECKINGTON
       Supervising Deputy Attorney General
   3   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   4   JOHN D. ECHEVERRIA
       Deputy Attorney General
   5   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   6    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
   7    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
   8   Attorneys for Defendants-Appellants
   9
  10                   IN THE UNITED STATES DISTRICT COURT
  11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   JAMES MILLER, et al.,                   Case No. 19-cv-1537-BEN-JLB
  14                               Plaintiffs, REPRESENTATION STATEMENT
  15              v.                           [Fed. R. App. P. 12(b)]
  16   CALIFORNIA ATTORNEY                     Judge:        Hon. Roger T. Benitez
       GENERAL ROB BONTA, et al.,              Courtroom: 5A
  17                                           Action Filed: August 15, 2019
                                 Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                           Notice of Appeal (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 120 Filed 06/11/21 PageID.10712 Page 2 of 4



   1        Pursuant to Federal Rule of Appellate Procedure 12(b), Defendants-Appellants
   2   Rob Bonta, in his official capacity as Attorney General of the State of California,
   3   and Luis Lopez, in his official capacity as Director of the Department of Justice
   4   Bureau of Firearms,1 hereby submit the following Representation Statement
   5   identifying all parties to the action along with the names, addresses, and telephone
   6   numbers of their respective counsel:
   7        Defendants-Appellants Rob Bonta, in his official capacity as Attorney General
   8   of the State of California, and Luis Lopez, in his official capacity as Director of the
   9   Department of Justice Bureau of Firearms:
  10        Thomas S. Patterson (thomas.patterson@doj.ca.gov)
            Mark R. Beckington (mark.beckington@doj.ca.gov)
  11
            Jose A. Zelidon-Zepeda (jose.zelidonzepeda@doj.ca.gov)
  12        John D. Echeverria (john.echeverria@doj.ca.gov)
            Office of the California Attorney General
  13
            455 Golden Gate Avenue, Suite 11000
  14        San Francisco, CA 94102-7004
            Telephone: (415) 510-3479
  15
            Fax: (415) 703-1234
  16        Plaintiffs-Appellees James Miller; Patrick Russ; Wendy Hauffen; Neil
  17   Rutherford; Adrian Sevilla; Ryan Peterson; Gunfighter Tactical, LLC; John
  18   Phillips; PWGG, L.P.; San Diego County Gun Owners PAC; California Gun Rights
  19   Foundation; Second Amendment Foundation; and Firearms Policy Coalition, Inc.:
  20
            John W. Dillon (jdillon@dillonlawgp.com)
  21        Dillon Law Group, APC
  22        2647 Gateway Road, Suite 105 No. 255
            Carlsbad, CA 92009
  23        (760) 642-7150
  24
  25
             1
               Rob Bonta has succeeded former Attorney General Xavier Becerra as the
  26   Attorney General of the State of California, and Luis Lopez has succeeded former
       Interim Director Brent E. Orick as the Director of the Bureau of Firearms. Pursuant
  27   to Federal Rule of Civil Procedure 25(d), Attorney General Bonta and Director
       Lopez, in their respective official capacities, are substituted as the defendants in this
  28   case.
                                                  2
                               Notice of Appeal (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 120 Filed 06/11/21 PageID.10713 Page 3 of 4



   1          George M. Lee (gml@seilerepstein.com)
   2          Seiler Epstein LLP
              275 Battery Street, Suite 1600
   3          San Francisco, CA 94111
   4          (415) 979-0500

   5          Erik S. Jaffe (ejaffe@schaerr-jaffe.com)
   6          Schaerr Jaffe LLP
              1717 K Street NW, Suite 900
   7          Washington, D.C. 20006
   8          (202) 787-1060

   9   Dated: June 11, 2021                           Respectfully submitted,
  10                                                  ROB BONTA
                                                      Attorney General of California
  11                                                  MARK R. BECKINGTON
                                                      Supervising Deputy Attorney General
  12                                                  JOSE A. ZELIDON-ZEPEDA
                                                      Deputy Attorney General
  13
  14                                                  s/ John D. Echeverria
  15                                                  JOHN D. ECHEVERRIA
                                                      Deputy Attorney General
  16                                                  Attorneys for Defendants-Appellants
  17   SA2019104420
       42734234.docx
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  3
                               Notice of Appeal (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 120 Filed 06/11/21 PageID.10714 Page 4 of 4




                                   CERTIFICATE OF SERVICE

  Case Name: James Miller et al. v. Xavier Becerra, et al.
  Case No.   3:19-cv-01537-BEN-JLB

  I hereby certify that on June 11, 2021, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:
  REPRESENTATION STATEMENT
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on June 11,
  2021, at San Francisco, California.


                  Robert Hallsey                                  /s/ Robert Hallsey
                    Declarant                                          Signature
  SA2019104420
  42734257.docx
